internal_revenue_service number release date ------------------------------ ---------------------------------------- -------------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ---------------- telephone number -------------------- refer reply to cc ita b07 plr-107081-15 date date re request for extension of time to make the election not to deduct the additional first year depreciation legend taxpayer ---------------------------------------------------------------- date -------------------------- a ------ b --------------------------------------------------------------------------------------------------------------- -------------------- c ----------------------------------------- d -------------------------------- dear -------------- this ruling responds to a letter dated date submitted by taxpayer requesting an extension of time pursuant to sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make the election not to deduct the additional first year depreciation under sec_168 of the internal_revenue_code for all classes of qualified_property placed_in_service by taxpayer during the taxable_year ended date the a taxable_year facts plr-107081-15 taxpayer represents that the facts are as follows taxpayer is in the business of b and files its federal_income_tax return on a calendar year-end basis taxpayer placed_in_service qualified_property as defined in sec_168 during the a taxable_year taxpayer timely filed its federal_income_tax return for the a taxable_year on this return taxpayer as intended did not claim the additional first year depreciation deduction for any classes of qualified_property placed_in_service however taxpayer’s return did not have attached the election statement not to claim the additional first year depreciation deduction for all classes of qualified_property placed_in_service as required by sec_1_168_k_-1 of the income_tax regulations taxpayer engaged c a certified public accounting cpa firm to prepare its federal_income_tax return for the a taxable_year in preparing the return c inadvertenly failed to attach or to advise taxpayer to attach the election statement d a cpa firm discovered taxpayer’s failure to attach the election statement to the federal_income_tax return for the a taxable_year d advised taxpayer to file this request to the correct the omission ruling requested taxpayer requests an extension of time pursuant to sec_301_9100-1 and sec_301_9100-3to file the election not to deduct the additional first year depreciation under sec_168 for all classes of qualified_property placed_in_service during the a taxable_year law and analysis sec_168 provides a 50-percent additional first year depreciation deduction for the placed-in-service year for qualified_property i acquired by a taxpayer after date and before date or acquired by a taxpayer generally after date and ii placed_in_service by the taxpayer before date or date for qualified_property described in sec_168 or c sec_168 provides a 100-percent additional first year depreciation deduction for the placed-in-service year for qualified_property acquired by a taxpayer after date and generally before date and placed_in_service by the taxpayer before date or date for qualified_property plr-107081-15 described in sec_168 or c see sec_3 of revproc_2011_26 2011_16_irb_664 sec_168 provides that a taxpayer may elect not to deduct the additional first year depreciation for any class of property placed_in_service during the taxable_year the term class of property is defined in sec_1_168_k_-1 as meaning in general each class of property described in sec_168 for example 5-year_property see section dollar_figure of revproc_2008_54 2008_2_cb_722 and section dollar_figure of revproc_2011_26 i r b pincite rules similar to the rules in sec_1_168_k_-1 for qualified_property or for 30-percent additional first year depreciation deduction apply for purposes of sec_168 as currently in effect sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation for a class of property applies to all qualified_property that is in that class of property and placed_in_service in the same taxable_year sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation must be made by the due_date including extensions of the federal tax_return for the taxable_year in which the property is placed_in_service by the taxpayer sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation must be made in the manner prescribed on form_4562 depreciation and amortization and its instructions the instructions to form_4562 for the a taxable_year provided that the election not to deduct the additional first year depreciation is made by attaching a statement to the taxpayer’s timely filed tax_return including extensions indicating that the taxpayer is electing not to deduct the additional first year depreciation and the class of property for which the taxpayer is making the election under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusion plr-107081-15 based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly taxpayer is granted calendar days from the date of this letter to make the election not to deduct the additional first year depreciation under sec_168 for all classes of property placed_in_service during the a taxable_year that qualify for the additional first year depreciation deduction this election must be made by taxpayer filing an amended federal_income_tax return for the a taxable_year with a statement indicating that taxpayer is electing not to deduct the additional first year depreciation for all classes of property placed_in_service during that taxable_year except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts described above under any other provisions of the code including other subsections of sec_168 specifically no opinion is expressed or implied on whether any item of depreciable_property placed_in_service during the a taxable_year is eligible for the additional first year depreciation deduction in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representatives we are also sending a copy of this letter to the appropriate small_business_self-employed_division sb_se area office this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely yours _____________________ willie e armstrong jr senior technician reviewer branch office of associate chief_counsel income_tax accounting enclosures copy of this letter copy for sec_6110 purposes cc
